Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/203,311 application filed on November 28, 2018.  Claims 1-10 are pending and have been fully considered.  Claims 1-7 are examined, on the merits, in this Office action.  The examined claims are directed to a method.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on September 28, 2021 is acknowledged.  Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 08/29/2016.  It is noted, however, that applicant has not filed a certified copy of the JP 2016-166828 applications as required by 37 CFR 1.55.
Information Disclosure Statement
	The Examiner has considered the information disclosure statements (IDS) submitted on 11/28/2018, 03/26/2020 and 8/20/2021.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Specification
The title of the invention is quite broad and is therefore not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If only method claims remain, the title may also need further amendment.
Claim Objections
Claim 1-7 are objected to because of the following informalities: Claims 1 and 2 recite “the extracting the permeated water . . .”  It appears either the preposition ‘of’ is missing after ‘extracting’ or the definite article ‘the’ is unnecessary.
Claims 2-7 depend on claim 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
underlined portions causing the indefiniteness rejection.  
Claim 1 states: A method for operating a membrane separation device for performing solid-liquid separation of water to be treated via a separation membrane, the method comprising: 
a membrane filtration process for setting a flow amount M(t) of permeated water from the membrane separation device so as to satisfy a relationship expressed by the following equation: M(t)=KQ(t-1), where M(t) is a flow amount of the permeated water during a time period t having a predetermined length, K is a gain (>1), and Q(t-1) is an amount of inflow of the water to be treated during a time period t-1 immediately prior to the time period t, and extracting the permeated water from the membrane separation device by the set flow amount M(t) of the permeated water; and 
a halt process for temporarily stopping the extracting the permeated water from the membrane separation device when a water level of a first water tank in which the membrane separation device is immersed, a water level of a second water tank which is in communication with the first tank such that a water level thereof is the same as that of the first water tank, or a water level of a third water tank into which overflowing water from the first water tank is flowing, becomes lower than a predetermined halt water level.
In claim 1, ‘a flow amount’ is mentioned twice, which could lead to confusion.  The second and additional mentions should be ‘the flow amount’ or ‘said flow amount.’
The phrase ‘the first tank’ lacks antecedent basis since the claim previously mentioned ‘a first water tank.’  With respect to the water level of the second tank, this appears to be introduced twice, which again is confusing.  If this is not a unique water level, then the claim should recite ‘the water level.’ 
Claim 2 refers to “a transmembrane pressure of the separation membrane becomes equal to or greater than a predetermined upper limit of an allowable value.”  The concept of an upper limit of an allowable value is unclear.  Is this intended to be an upper limit of a range of allowable values?
With respect to claim 3, where the filtration step is resumed based on one or more conditions, one or more of the conditions, such as regarding when ‘a predetermined time has elapsed,’ is unclear.  Claim 3 depends on claim 2, and claim 2 recites that “the halt process further temporarily stops the extracting the permeated water from the membrane separation device when a transmembrane pressure [TMP] of the separation membrane becomes equal to or greater than a predetermined upper limit of an allowable value.”  It is unclear how the TMP rise is remedied merely by a lapse in time.  Claims 4 and 5 require some type of cleaning, but claim 3 is independent of those claims.  Additionally, for claim 3, one would expect the first condition regarding a return to higher water level as a natural consequence of the rise in TMP.  Where the halt is due to a low water level, then this is separate from membrane fouling and TMP and the latter condition regarding TMP should be already met.
A similar analysis applies to claim 6 with respect to the lapse of a predetermined time.
Also, in claim 3, are “the halt water level” and “the upper limit of the allowable value” the same as “the predetermined halt water level” and “the predetermined upper limit of an allowable value”?
Claims 2-7 depend on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US20070289362) (IDS of 03/26/2020).  
claims 1, 6 and 7, Ross et al. (Ross) discloses a method for operating a membrane separation device for performing solid-liquid separation of water to be treated via a separation membrane, the method comprising: 
a membrane filtration process for setting a flow amount M(t) of permeated water from the membrane separation device so as to satisfy a relationship and extracting the permeated water from the membrane separation device by the set flow amount M(t) of the permeated water ([0018], where feed water 14 flows into tank 20 and permeated water 36 and retentate 46 are both withdrawn, to preserve the water level of tank water 22; since the water level in the tank may be kept constant, there is a defined relationship such as a 1:1 ratio, between water input (Q(t-1)) and water output (Mt) or inflow rate and outflow rate); and 
a halt process for temporarily stopping the extracting the permeated water from the membrane separation device when a water level of a first water tank in which the membrane separation device is immersed, a water level of a second water tank which is in communication with the first tank such that a water level thereof is the same as that of the first water tank (since these tanks are in fluid communication and at the same water level, to the extent that there is a single tank in Ross, and to facilitate any perceived need for additional water level control, it would have been obvious to add a second water tank for this purpose; alternately, one could analogize the first and second water tanks as a single tank), or a water level of a third water tank into which overflowing water from the first water tank is flowing, becomes lower than a predetermined halt water level ([0018], where it is implied that for a very low water level, permeate and retentate withdrawal will be decreased or effectively halted; moreover, if the water level rises above a certain level, permeate and retentate withdrawal will increase or resume; a halt process is therefore implicit in Ross).
except the recited equation to define the flow amount, M(t)=KQ(t-1).  However, this is merely one of many potential simplified mathematical models or methods of describing the relationship between permeated water and the inflow of water over time.  When the claimed invention was effectively filed, one of ordinary skill in the art would have found it obvious to develop a simplified method of describing the noted proportional relationship, as a means of at least describing and monitoring an ongoing membrane separation process, and for thereby helping to achieve consistent and predictable treatment results.
 	Additional Disclosures Included: Claim 6: The method for operating the membrane separation device, wherein, after performing the halt process, the filtration step is resumed when one of the following conditions is met: 
the water level of the first, second, or third tank which was detected in the halt process returns to a predetermined water level higher than the halt water level; and 
a predetermined time has elapsed (see claim 1 analysis with respect to the implicit nature of these conditions); and Claim 7: The method for operating the membrane separation device, wherein the gain K is set in a range of 1.01<K<1.10 (see claim 1 analysis, where K is a defined constant and it would have been reasonable to use a constant of about 1 or in the recited range).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US20070289362), in view of Liu et al. (US20100300968) (IDS of 03/26/2020).
Regarding claims 2-5, Ross discloses or suggests the method for operating the membrane separation device according to claim 1, except wherein the halt process further temporarily stops the extracting the permeated water from the membrane separation device when a transmembrane 
Ross does disclose that one can perform cleaning to prevent a decreased yield or increased transmembrane pressure (TMP) ([0004]).  Liu et al. (Liu) discloses systems and methods for treating fluids for cleaning membrane modules used in the treatment of fluids, where a membrane filtration system comprises a plurality of membrane modules positioned in a feed tank, with at least one of the membrane modules having a gas slug generator positioned below a lower header thereof, the gas slug generator configured and arranged to deliver a gas slug along surfaces of membranes within at least one of the membrane modules and a global aeration system configured to operate independently from an aeration system providing a gas to the gas slug generator (Abstract).  In Liu, transmembrane pressure is measured by TMP sensor, and a controller receives this feedback and compares it against a defined set point which triggers cleaning by aeration ([0069], [0073]).
As such, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to employ an increased TMP beyond a pre-set value, for example, as one method of invoking a cleaning process, even before the water level of any one of the first, second, and third water tanks drops to a predetermined halt water level.
Additional Disclosures Included: Claim 3: The method for operating the membrane separation device according to claim 2, wherein, after performing the halt process, the filtration step is resumed when one of the following conditions is met: 
the water level of the first, second, or third tank which was detected in the halt process returns to a predetermined water level higher than the halt water level; 

the transmembrane pressure of the separation membrane drops to a reference value lower than the upper limit of the allowable value (see claim 1 analysis, where one or more of the described conditions is implicit); Claim 4:  The method for operating the membrane separation device, wherein the halt process includes performing a relaxation step for cleaning the separation membrane with an upward flow of the water to be treated by aerating the membrane separation device ([Ross, 0019], where Ross discloses cleaning using an aerating the membrane with an upward flow of bubbles); and Claim 5: The method for operating the membrane separation device, wherein the halt process includes performing a chemical liquid cleaning step for cleaning the membrane separation device with a chemical solution (Ross, [0005]-[0008]).
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they 
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/HAYDEN BREWSTER/